Title: To Alexander Hamilton from Robert LeRoy Livingston, 7 August 1799
From: Livingston, Robert Le Roy
To: Hamilton, Alexander


          
            (Copy)
          
          
            Genl. Hamilton
            Sir
            New York August. 7th. 1799—
          
          In the heat of Anger I prefered a complaint to Lieut. Coln. Smith against Lieut. Hoffman on account of the purloining a bank bill of ten Dollars as having done it with a view to defraud, on cooler consideration of the Matter and from the former Intimacy that has subsisted between us during all which time I had no reason to suspect his honor in any point whatever I am inclined to look on it as an intended Joke to exculpate Lieut. Hoffman as to any Criminal intention in the business—
          And I have now taken the Liberty of addressing you on the subject with a View to do away as much as possible the Charge made and the ill impression that unfortunately might be made by that Letter—
          Sir I have the Honor to be Your most Obedient Servt.
          
            signed
            R. L. R. Livingston Lieut
            12th. Regt. Infy
          
          Genl. Hamilton.
          
            NB. I called on You personally but had not the pleasure to find you in—
          
        